DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/17/22 after final rejection of 12/30/21 and advisory action of 3/4/22. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered. The Office action on currently pending elected claims 1-5, 7-8, and 15 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a contradictory clause: “an exposed metal portion of the inner surface faces the electronic part; the exposed metal portion is coupled to the electronic part via a heat conductive member”. It’s not clear how the “exposed metal portion of the inner surface” may  face the electronic part if there is the “heat conductive member” disposed between said “exposed metal portion of the inner surface” and said “electronic part”. At best, said “exposed metal portion of the inner surface” may face said “heat conductive member”, not the “electronic part” as claimed.
The remaining dependent claims do not provide any additional clarity, and therefore, are also rejected along with said claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, and 15, as best understood, are rejected under 35 U.S.C. 103 as obvious over JP 2017-98418 to Tsunoda et al. (hereafter “Tsunoda”, cited in IDS) taken alone, or alternatively taken with JP 2017-112221 to Mitsuhiro et al. (hereafter “Mitsuhiro”, cited in IDS).
Regarding claim 1, as best understood, Tsunoda discloses (Fig. 1, 3 and relevant portions of the English translation of record) an electronic controller (10) comprising: a circuit board (22) having a side on which an electronic part (21A, 21B) is mounted; and a resin housing (11, 43) accommodating the circuit board, wherein a metallic plate (30) having inner surface facing the side of the circuit board, is integrated with the resin housing such that an exposed metal portion (30) of the inner surface faces the circuit board, the exposed metal portion is coupled to the circuit board via a heat conductive member (the resin film on top of the metallic plate  (30)), whereby heat generated by the electronic part is conducted to the metallic plate (inherently), and at least an outer surface of the metallic plate is covered with a resin film thinner than the metallic plate (the resin film on top of the metallic plate  (30) as well as portions of the resin film (40) between fins (45) on the bottom of said metallic plate (30) are thinner than said metallic plate (30), as can be clearly seen on Fig. 1).
Tsunoda does not disclose that the metallic plate having the inner surface facing the side of the circuit board on which the electronic part is mounted, the exposed metal portion of the inner surface faces the electronic part.
Since the double-sided circuit boards have been notoriously known in related arts before the effective filing date of the claimed invention1, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Tsunoda by providing such a double-sided circuit board instead of the single-sided circuit board (22), and position some of the electronic parts on the bottom of the circuit board, thus resulting in the electronic controller, wherein the metallic plate having the inner surface facing the side of the circuit board on which the electronic part is mounted, the exposed metal portion of the inner surface faces the electronic part, as claimed, in order to achieve higher density of the circuit board without the need of the point-to-point soldering. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, Mitsuhiro discloses (Fig. 1) that a heat radiation film, such as resin, is formed on the outer peripheral surface of a case made of metal, and an electronic circuit (4) on the upper and lower faces of a board (3) contacts a case body(lB), which is the case, and a case body (lA), which is the cover, through a heat radiation sheet (5). Further, Tsunoda discloses that a grease with high thermal conductivity can be provided between the circuit board (22) and the insulation part (41) (see English translation of record under the heading “Other embodiments”); thus, when insulation from an electronic circuit is not an issue, a person skilled in the art could have easily deduced from the teachings of Mitsuhiro, before the effective filing date of the claimed invention, for example the feature, wherein the electronic circuit contacts the inner surface of the case, on the outer peripheral surface of which the heat radiation film is formed, through the heat radiation sheet, and the feature of Tsunoda, wherein the box-shaped case (11) constitutes a case portion and a cover portion, wherein the resulting electronic controller would have the metallic plate having the inner surface facing the side of the circuit board on which the electronic part is mounted, the exposed metal portion of the inner surface faces the electronic part, as claimed, for the benefits of improved thermal dissipation. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 7, Tsunoda as modified discloses that the housing and the resin film are formed from a same resin material (inherently, since a portion (43) of the housing (11, 43) comprises the resin film material (40)).
Regarding claim 15, Tsunoda as modified discloses that the housing (11, 43) is formed with a stepped part (47) capable of supporting the circuit board (22), and the electronic part (21A) is mounted at a position spaced inward by a predetermined distance from a portion (28) of the circuit board (22) which is supported by the stepped part (Fig. 1).
Regarding claims 2 and 3, Tsunoda as modified discloses all as applied to claim 1, but wherein in a case where a temperature rise of the metallic plate due to thermal resistance of the resin film is ΔTa (d) , in a case where a temperature fall of the metallic plate due to thermal radiation of the resin film is ΔTb (d) , and in a case where a maximum thickness of the resin film such that ΔTa(d) + ΔTb(d) 0 is dmax, a thickness d of the resin film is in a range of 0 < d < dmax, wherein the thickness d of the resin film is in a range of 0 < d < 300 µm.
The aforementioned features of claims 2 and 3 are directed to selection of optimal thickness range for the resin film. It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired optimum workable thickness ranges for the resin film in Tsunoda, including as claimed, in order to achieve desired thermal and mechanical characteristics of the device, while not exceeding targeted production costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Tsunoda as modified discloses that both surfaces of the metallic plate (30) are covered with the resin film (40) (Fig. 1).
Regarding claim 5, Tsunoda discloses all as applied to claim 1 above, but that an inner surface of the metallic plate is covered with the resin film, exclusively of an exposed metal surface facing the electronic part, and a heat conductive material is provided between the electronic part and the exposed metal surface.
Regarding claim 8, Tsunoda discloses all as applied to claim 7, and further that the metallic plate (30) is insert molded in relation to the housing (e.g., see English translation of record under the heading “(Resin part 40)”), but does not disclose that at least an inner surface of said metallic plate (30) facing the electronic part is exposed from the resin film.
Mitsuhiro discloses (Fig. 1) that a heat radiation film, such as resin, is formed on the outer peripheral surface of a case made of metal, and an electronic circuit (4) on the upper and lower faces of a board (3) contacts a case body(lB), which is the case, and a case body (lA), which is the cover, through a heat radiation sheet (5). Further, Tsunoda discloses that a grease with high thermal conductivity can be provided between the circuit board (22) and the insulation part (41) (see English translation of record under the heading “Other embodiments”); thus, when insulation from an electronic circuit is not an issue, a person skilled in the art could have easily deduced from the teachings of Mitsuhiro, before the effective filing date of the claimed invention, for example the feature, wherein the electronic circuit contacts the inner surface of the case, on the outer peripheral surface of which the heat radiation film is formed, through the heat radiation sheet, and the feature of Tsunoda, wherein the box-shaped case (11) constitutes a case portion and a cover portion, for the benefits of improved thermal dissipation. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The claim 
1 was amended to essentially include limitations of previously rejected claims 5 and 8. Therefore, the rejection of said claim 1 was modified accordingly. Since Applicant did not challenge the rejection of said claims 5 and 8, the Office assumes that Applicant agrees with the rejection, and subsequently should agree with the new rejection of claim 1 as well.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).